          Case 1:19-cv-11003-IT Document 85 Filed 02/21/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


MARIAN RYAN, in her official capacity as
Middlesex County District Attorney; RACHAEL
ROLLINS, in her official capacity as Suffolk
County District Attorney; COMMITTEE FOR
PUBLIC COUNSEL SERVICES; and the
CHELSEA COLLABORATIVE, INC.,

              Plaintiffs,                          No. 1:19-cv-11003-IT
       v.
UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT, MATTHEW T.
ALBENCE, in his official capacity as Acting
Deputy Director of U.S. Immigration and
Customs Enforcement and Senior Official
Performing the Duties of the Director; TODD M.
LYONS, in his official capacity as Immigration
and Customs Enforcement, Enforcement and
Removal Operations, Acting Field Office
Director; U.S. DEPARTMENT OF HOMELAND
SECURITY; and CHAD WOLF, in his official
capacity as Acting Secretary of United States
Department of Homeland Security,

              Defendants.



                      NOTICE OF APPEARANCE FOR AMICI CURIAE

       Pursuant to L.R. 83.5.2, please enter the appearance of the undersigned, Nikolas Bowie,

as counsel for amici curiae Professor Nikolas Bowie and the Harvard Immigration and Refugee

Clinical Program.
           Case 1:19-cv-11003-IT Document 85 Filed 02/21/20 Page 2 of 2



                                             Respectfully submitted,

                                             Amici Curiae Professor Nikolas Bowie and the
                                             Harvard Immigration and Refugee Clinical Program

                                     By:     /s/ Nikolas Bowie

                                             NIKOLAS BOWIE (BBO # 690597)
                                             Harvard Law School
                                             1525 Massachusetts Avenue
                                             Cambridge, MA 02138
                                             (617) 496-0888
                                             nbowie@law.harvard.edu


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed using the Court’s CM/ECF

system on February 21, 2020. I certify that all participants are CM/ECF users and that service

will be accomplished via CM/ECF system.




                                                      /s/ Nikolas Bowie
                                                      Nikolas Bowie
                                                      Counsel for Amici Curiae
